Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00612-CV

                                 David Allan EDWARDS,
                                        Appellant

                                             v.

                   SHERIFF OF COUNTY OF ATASCOSA COUNTY,
                                   Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA
                         Honorable Thomas F. Lee, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause is REMANDED to the trial court for further proceedings. Costs of this
appeal are assessed against appellee.

       SIGNED June 10, 2015.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice